Case 3:18-cv-00295-JAG-RCY Document 19 Filed 05/26/20 Page 1 of 6 PageID# 156



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

ANTWAINE LAMAR MCCOY,

       Petitioner,
v.                                                                  Civil Action No. 3:18CV295

J. RAY ORMOND,

       Respondent.

                                 MEMORANDUM OPINION

       Petitioner, a federal inmate proceeding pro se, submitted this 28 U.S.C. § 2241 Petition

challenging his sentence for his firearm conviction.                                   Petitioner
                                                                                                1



because United States v. Simmons, 635 F.3d 140 (4th Cir. 2011) and United States v. Newbold,



                                                                                          2
qualifying toward an increased statutory sentence                                             The

Government filed a Motion to Dismiss. (ECF No. 17.) For the reasons set forth below, the

Government s Motion to Dismiss will be GRANTED, and

firearm sentence under the concurrent sentence doctrine.


       1
           The ACCA provides that

       [i]n the case of a person who violates section 922(g) of this title and has
       three previous convictions by any court referred to in section 922(g)(1) of
       this title for a violent felony or a serious drug offense, or both, committed
       on occasions different from one another, such person shall be fined under
       this title and imprisoned not less than fifteen years . . . .

18 U.S.C. § 924(e)(1).
       2
         The Court employs the pagination assigned by the CM/ECF docketing system. In reciting
the procedural history, the Court omits any second level citations to
criminal case.
Case 3:18-cv-00295-JAG-RCY Document 19 Filed 05/26/20 Page 2 of 6 PageID# 157



                                 I. Pertinent Procedural History

       Petitioner was charged in the Western District of North Carolina

with, inter alia, possession with intent to distribute cocaine (Count One) and with being a felon

in possession of a firearm (Count Three). McCoy v. United States, No. 3:03 CR 00064 RLV,

2012 WL 2872105, at *1 (W.D.N.C. July 12, 2012),            , 589 F. App x 169 (4th Cir. 2015). On

or about August 13, 2003, the Government filed an Information pursuant to 21 U.S.C. § 851,

notifying Petitioner of his previous convictions for possession with intent to sell or deliver cocaine,

both in Mecklenburg County Superior Court in 1992 and 1993           Id.

       Thereafter,

       Petitioner entered into a Plea Agreement with the government wherein he agreed
       to plead guilty to Counts One and Three in return for the Government s agreement
       to dismiss the remaining counts. Petitioner stipulated that the amount of cocaine

       be] at least 500 grams but less than 2 kilos. Petitioner further stipulated that his
       criminal history qualified him as Armed Career Criminal, and as such, he would be
       sentenced to a minimum term of 15 years for [his] conviction of Count Three. The
       Plea Agreement also provided that Petitioner agreed to waive his right to bring a
       Section 2255 action challenging his conviction or sentence except on the grounds
       of ineffective assistance of counsel and/or prosecutorial misconduct.
               On June 16, 2004, Petitioner appeared with counsel before the magistrate
       judge for his Rule 11 hearing. Following a lengthy and thorough colloquy, the
       magistrate judge accepted Petitioner s plea of guilty to Counts One and Three. On
       February 14, 2005, Petitioner appeared with counsel before the Court for his
       sentencing hearing and was sentenced to 262 months imprisonment for conviction
       of Count One and Count Three with both sentences to run concurrently.

Id. Additionally, the Sentencing Court sentenced Petitioner to eight years of supervised release on

Count One to run concurrent with the five-year term of supervised release imposed on Count

Three. United States v. McCoy, 3:03CR64, ECF No. 26, at 3 (W.D.N.C. Mar. 15, 2005.) In the

years that followed, Petitioner filed a number of unsuccessful challenges to his sentence. (See

ECF No. 17, at 5 7.) Included in these challenges                                            of United

States v. Simmons, [635 F.3d 140 (4th Cir. 2011)] McCoy

                                                  2
Case 3:18-cv-00295-JAG-RCY Document 19 Filed 05/26/20 Page 3 of 6 PageID# 158



...                                                                       § 924(e) and may not serve

as predicates for an enhanced

                                                                                     § 2255 (ECF No.

14), at 25, McCoy v. United States, 3:09 cv 461 RLV (W.D.N.C. filed Sept. 9, 2011).

         In 2018, Petitioner filed the present § 2241 Petition wherein he once again argues that in

the wake of Simmons his North Carolina drug convictions do not qualify as serious drug

convictions for purposes of the ACCA, as it relates to his sentence on Count Three. 3

                                  II. Concurrent Sentence Doctrine

             The concurrent sentence doctrine rests on the same rationale underlying harmless-error

review         namely, the recognition that to help promote the overall functioning of our justice

system, courts should conserve judicial resources by . . . cleans[ing] the judicial process of

prejudicial error without becoming mired in harmless error.        United States v. Charles, 932 F.3d

153, 158 (4th Cir. 2019) (alteration in original) (quoting United States v. Hasting, 461 U.S. 499,

501 (1983)). The United States Court of Appeals for the Fourth Circuit recently explained:


         concurrent sentence unreviewed when another is valid and carries the same or
         greater duration of punishment so long as there is no substantial possibility that the
         unreviewed sentence will adversely affect the defendant or, stated otherwise, so
         long as it can be foreseen with reasonable certainty that the defendant will suffer
         no adverse collateral consequences by leaving it unreviewed. . . . [W]e find that
         this standard is satisfied when the only potential harm to the defendant is grounded
         on unrealistic speculation.

Id. at 155.

         In Charles                                                  as both a career offender and an

armed career criminal.


         3
             In the present petition, Petitioner does not specifically challenge his sentence for Count
One.
                                                    3
Case 3:18-cv-00295-JAG-RCY Document 19 Filed 05/26/20 Page 4 of 6 PageID# 159



supervised release on the drug-

supervised release on the firearm offense, with both sentences to run concurrently.       Id. at 156.

Thereafter, the defendant filed a 28 U.S.C. § 2255 motion challenging his sentence on both his

drug-trafficking and firearm convictions. Id. The district court denied the 28 U.S.C. § 2255,

noti

        challenge to his career offender status had been foreclosed by Beckles [v. United
        States, 137 S. Ct. 886 (2017)] and therefore that his 360-month sentence on the
        drug-trafficking offense was valid. And second, invoking the concurrent sentence
        doctrine, the court declined to decide whether                    360-month term of
        imprisonment for his firearm conviction was invalid under [Johnson v. United
        States, 135 S. Ct. 2551 (2015)] because [the defendant] had been validly sentenced
        to the same term for his drug-trafficking offense and the two terms of imprisonment
        were imposed concurrently.

Id. at 157.

        The defendant insisted the concurrent sentence doctrine should not apply because there

was a possibility that leaving the firearm sentence unreviewed could adversely affect him if he

violated the terms of his supervised release. Id. at 161.   Specifically, he describe[d] a situation

where, after serving a 30-year term of imprisonment and being released from prison when he [was]

nearly 60 years old, he would commit a violation of his supervised release within the first three

years of his release     the period during which he would be serving two concurrent terms of

supervised release on the two sentences     Id. The Fourth Circuit

hypothetical scenario was too speculative to preclude the application of the concurrent sentence
                                                                                                    4
doctrine and emphasized his posited adverse effect would be entirely within his ability to avoid.


        4
        In order for the defendant to be adversely affected under his scenario it required the
alignment of the following events:

        (1) that [the defendant] commit a violation of his supervised release; (2) that his
        violation occur in the 3-year window after his release from prison when he would
        be serving both release terms; (3) that his violation be extraordinarily serious; (4)


                                                 4
Case 3:18-cv-00295-JAG-RCY Document 19 Filed 05/26/20 Page 5 of 6 PageID# 160



Id. The Fourth Circuit agreed with the Eighth Circuit         the adverse consequences are entirely

within [his] control to avoid. Literal application of such speculative consequences, resting upon a



concurrent sente             Id. (alterations in original) (quoting Eason v. United States, 912 F.3d

1122, 1124 (8th Cir. 2019)).

                                                                              Charles. He received

identical concurrent terms of imprisonment on his drug and firearm convictions. His term of

supervised release on his valid drug sentence is longer than the term of supervised release on

firearm sentence that he wishes to challenge. Petitioner fails to advance any possibility that leaving

his firearm sentence unreviewed could adversely affect him except for the chance that if he violated

the terms of his supervised release the unreviewed firearm sentence would allow the district court

to impose a longer term of imprisonment for violating his term of supervised release. (ECF No.

18, at 8.)                                  it can be foreseen with reasonable certainty that the

defendant will suffer no adverse collateral consequences by leaving [his firearm sentence]

unreviewed.    Id.                he only potential harm to [Petitioner] is grounded on unrealistic

speculation          Petitioner                                  id.           posited adverse effect

                                                      Id. at 161. Accordingly, the Court finds the

co




       imprisonment for the most serious violation to be insufficient to punish the
       violation; and (5) that the court find it necessary to issue a variance sentence that
       would be at least 22 months longer than the highest recommended sentence to reach


Charles, 932 F.3d at 161.
                                                  5
Case 3:18-cv-00295-JAG-RCY Document 19 Filed 05/26/20 Page 6 of 6 PageID# 161



                                  III.   Conclusion

                                                                      (ECF No. 17) will be

GRANTED.              § 2241 Petition (ECF No. 1) will be DENIED. The action will be

DISMISSED.

      An appropriate Order shall accompany this Memorandum Opinion.




Date: 26 May 2020
Richmond, Virginia




                                          6
